Citation Nr: 0325218	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  95-05 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran, who served on active duty from March 1943 to 
October 1945, died in September 1990.  The appellant is his 
surviving spouse.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal arose from Department of Veterans' Affairs (VA) 
Regional Office (RO) rating decisions.

In April 2003 the motion to advance the appeal on the Board's 
docket was granted by the undersigned Veterans Law Judge.  
38 U.S.C. § 7107 and 38 C.F.R. § 20.900(c).

This case was previously remanded by the Board in August 1997 
in order to obtain additional clarifying data and afford the 
appellant due process.

While this case was in remand status, the certified issues of 
entitlement to disability compensation benefits for 
degenerative joint disease of the lumbar spine with right 
lower extremity weakness and spastic bladder under the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000), 
for accrued benefits purposes were determined moot following 
the rating decision of June 1999 in which the RO granted 
service-connection for both degenerative joint disease of the 
lumbar spine with right lower extremity weakness evaluated as 
60 percent disabling and spastic bladder evaluated as 20 
percent disabling effective April 13, 1988 for accrued 
benefits purposes.  The revised combined service connected 
evaluation was 70 percent effective April 13, 1988.

The issue of entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1151 was noted in a hearing officer's 
decision in November 1991 and included in a supplemental 
statement of the case in June 1999.

In September 1999 the Board denied the claims of entitlement 
to service connection for a seizure disorder for accrued 
benefits purposes, service connection for the cause of the 
veteran's death and entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1151.

The claimant appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).

While the case was pending at the CAVC, the VA Office of the 
General Counsel and the veteran's private attorney requested 
that the CAVC vacate the September 1999 Board decision in 
part, dismissing the issue of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1151.  The CAVC granted the 
request in September 2000 and remanded the case to the Board 
for compliance with the directives that were specified by the 
CAVC's order.

In April 2001 the Board remanded the issues of entitlement to 
service connection for a seizure disorder for purposes of 
accrued benefits and entitlement to service connection for 
the cause of the veteran's death to the RO for additional 
development and consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA).

During the development of this appeal the RO in January 2002 
granted service connection for a seizure disorder for 
purposes of accrued benefits.  Also, the RO granted 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
effective from April 13, 1988.  

Accordingly, the remaining issue on appeal is entitlement to 
service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.

2.  The competent, probative evidence of record does not show 
that a disability related to active service was the principal or 
contributory cause of death.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 5103, 
5103A, 5107 (West 2002);  38 C.F.R. §§ 3.303, 3,307, 3.309, 
3.310(a), 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that service connection has been established for 
a gunshot wound to the right posterior chest (Muscle Group XX 
with a foreign body of L1, degenerative joint disease of the 
lumbar spine and right lower extremity weakness); a seizure 
disorder; a gunshot wound of the right posterior chest with a 
pleural cavity injury; a spastic bladder associated with the 
gunshot wound to the right posterior chest; and shell fragment 
wound residuals of the right hand.  

Service medical records document that the veteran sustained a 
gunshot wound to the right chest and a shell fragment wound to 
the right kidney.  

There are volumes of medical records variously documenting, in 
pertinent part, treatment of the above conditions, including, in 
pertinent part, treatment of the veteran's degenerative joint 
disease and seizure disorder.  

In October 1989 the veteran under went a radical prostatectomy 
for Stage B-2 adenocarcinoma of the prostate.  In August 1990 he 
was admitted for increased alkaline phosphatase, liver masses, 
and fever.  It was noted that his seizure disorder was treated 
with Dilantin.  He was found to have adenocarcinoma of the colon 
with liver metastases and possible lung metastases.  He was also 
diagnosed with hypertension, adult onset diabetes mellitus, 
degenerative joint disease with lumbar back pain, and a seizure 
disorder.  

A September 1990 discharge summary noted that the veteran had a 
three month history of gait instability, and that during that 
episode, he was found to have a Dilantin level in the "high 20s."  
The dosage of Dilantin was decreased with resolution of the gait 
instability.  On physical examination it was determined that he 
was Dilantin toxic.  The dosage of Dilantin was decreased and his 
ataxia improved "remarkably with a lower Dilantin level."  

The veteran was readmitted in September 1990 for severe right 
upper quadrant pain as well as high, spiking fevers with shaking 
chills.  Ultrasound revealed liver metastasis with a large left 
lobe metastasis showing necrotic changes.  He was also noted on 
admission to be in new onset renal failure with a BUN of 73 and a 
creatinine of 4.8.  Creatinine had been ".9 only two or three 
weeks before admission."  He had not urinated for three or four 
days prior to admission.  

It was determined that the veteran had end stage adenocarcinoma 
with heavy liver metastasis.  He was also found to have acute 
onset of renal failure.  The renal failure was felt to be "multi-
factorial, a likely component of acute tubular necrosis 
precipitated by the patient's sepsis and long standing pre-renal 
azotemia."  

It was noted that the veteran was on several nephrotoxic drugs 
including high dose "non-steroidally in agents."  The veteran 
grew increasingly uremic and "likely circumbed to renal failure 
and sepsis."  

The certificate of death establishes that the veteran passed away 
in July 1990.  The immediate cause of death was listed as 
respiratory arrest due to an overwhelming tumor burden 
(adenocarcinoma of the colon).  Another significant condition 
contributing to death but not related to the above cause of death 
was acute renal failure.  No autopsy was performed.

In October 2001 Dr. ATP, a VA specialist in internal medicine 
opined that there was "absolutely no evidence that nonsteroidal 
anti-inflammatory agents caused any form of renal disease, as the 
veteran's renal function was normal up until just prior to his 
death."  

She also opined that the likelihood that such medications could 
have independently and coincidentally caused the acute renal 
failure three days prior to the veteran's death was "vanishingly 
small."  She opined that it was likely that sepsis was the cause 
of the renal failure.  She opined that he would have developed 
kidney failure even if he had not been taking such medications 
just prior to his death.  

She further opined that the veteran had a terminal illness, the 
course of which was not affected by the use of nonsteroidal anti-
inflammatory medications.  She went on to opine that there was no 
indication that the veteran's inservice gunshot wound caused or 
contributed to the development of the acute renal failure.  She 
concluded that it was not likely that the veteran's use of non-
steroidal anti-inflammatory agents contributed substantially to 
the renal failure.  She also concluded that the veteran's seizure 
disorder, including treatment for it, did not cause or contribute 
to the cause of the veteran's death.  




In March 2002 (with addendum in April 2002), Dr. DCR, board 
certified in occupational medicine opined that the primary cause 
of death was the tumor burden, as listed on the death 
certificate.  However, he also opined that "there likely was some 
contribution from the anti-inflammatory medications."  He noted 
that medical records indicated that the veteran had pre-renal 
"acotemia," which could reasonably be associated with the anti-
inflammatory medications.  

Dr. DCR noted the veteran's use of Dilantin for seizures and 
opined that the records demonstrated that the veteran was clearly 
Dilantin toxic.  He noted that this was illustrated by the 
records stipulating that the veteran had ataxia or gait 
abnormalities for a period of several months.  

Dr. DCR noted that Dilantin has known liver toxicity and that it 
was "reasonable to presume that some of his liver abnormalities 
and some of his liver's inability to handle progressive metabolic 
abnormalities were diminished as a consequence of the use of 
Dilantin."  Based on this assumption, Dr. DCR concluded that the 
use of Dilantin was a contributing factor in the veteran's death.  

Dr. DCR later acknowledged that the veteran's colon cancer 
was so overwhelming that it would have resulted in death 
irrespective of co-existing conditions.  However, he further 
opined that there was a "significant likelihood" that his use 
of anti-inflammatory agents and Dilantin accelerated the 
veteran's death.  He opined that the use of Dilantin affected 
liver and neurological functioning, and that the anti-
inflammatory agents affected his kidney function.  

June 2002 statements from the appellant and her son are on 
file.

In February 2003, the Board requested an independent medical 
opinion regarding the appellant's claim.  The Board requested 
the independent medical examiner to review the evidence in 
this case and to provide specific medical opinions concerning 
the dispositive issue in this case.

A March 2003 independent opinion was received from NKK, MD, 
Professor of Medicine and Vice Dean for Academic Affairs at a 
well known medical school.  He noted that he had been 
requested to provide an expert medical opinion in this case.  
He certified that he had reviewed the claims folder and the 
medical literature in developing answers to the questions 
posed by the Board.

Based on his review of the relevant evidence, Dr. NKK, stated 
that he addressed the specific questions raised by the Board 
as follows:

"i.  The service-connected conditions 
that affected vital organs included 
injury to the veteran's lung, his injury 
to his spine with foreign body of L-1 and 
degenerative joint disease of the lumbar 
spine and right lower extremity weakness, 
and spastic bladder.  These problems did 
not render the veteran materially less 
capable of resisting the effects of his 
primary cause of death, adenocarcinoma of 
the colon.

ii.  The veteran's primary cause of death 
was so overwhelming that it could be 
anticipated irrespective of any of the 
above co-existing conditions.  None of 
his service-connected injuries had a 
material influence in his death.  While 
his service-connected back injury was 
debilitating, it did not contribute to 
the veteran's cause of death.

iii.  Neither the use of non-steroidal 
anti-inflammatory agents nor the use of 
Dilantin for the treatment of service-
connected conditions was an immediate or 
underlying cause of death.  "

Dr. NKK stated that the primary cause of the veteran's death 
was advanced adenocarcinoma of the colon with extensive 
metastatic liver disease and possible lung metastases.  The 
long-standing use of Dilantin did not contribute 
substantially or materially to death.  He noted that the 
veteran had two episodes of documented Dilantin toxicity 
prior to the diagnosis of colon cancer.  Both episodes were 
diagnosed by symptoms of ataxia and nystagmus and confirmed 
when symptoms resolved by lowering the dose and elevated 
Dilantin levels returned to an appropriate level.  

Dr. NKK, stated that there was no evidence to suggest that 
the use of Dilantin or even these episodes of Dilantin 
toxicity contributed either substantially or materially to 
death.  Dr. NKK, stated that while ataxia and nystagmus 
represent the affects of Dilantin on the central nervous 
system (a vital organ), these affects were transient and 
resolved following reduction in dosage, and did not render 
the veteran less capable of resisting the affects of his 
cancer, nor did Dilantin have a material influence in 
accelerating death.  

Dr. NKK, stated that the objective evidence demonstrated that 
the liver disease was the result of cancer and not Dilantin.  
There was no evidence to support the contention that the 
Dilantin prevented the removal of toxic (unspecified) 
substances in the body.  Dr. NKK, stated that the veteran had 
acute renal failure that was related to his primary cause of 
death.  



Dr. NKK, stated that one could speculate as to whether or not 
acute renal failure would have occurred if the veteran had 
not been taking NSAIDS but debilitated individuals, 
especially with liver disease are known risks for ATN and 
therefore Dr. NKK, believed the veteran would have developed 
this complication, regardless of the use of NSAIDS.  Dr. NKK, 
stated that he agreed with the opinion of Dr. ATP.

In summary, Dr. NKK, stated that the veteran developed 
adenocarcinomna of the prostate in 1988, unrelated either to 
a seizure disorder or use of Dilantin or anti-inflammatory 
drugs.  The prostate cancer never demonstrated evidence of 
metastatic disease and therefore did not contribute to his 
death.  In 1990, he developed adenocarcinoma of the colon 
complicated by extensive metastatic liver disease, which led 
to liver abscess with E. Coli, E. Coli sepsis, renal failure 
and death.  Similarly, neither the Dilantin nor anti-
inflammatory drugs had a material influence in accelerating 
his death, and he died of colon cancer with extensive spread 
of disease.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002). 


Service connection may be granted for malignant tumor, renal 
failure when manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

The provisions of 38 C.F.R. § 3.310(a) provide that 
disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury, shall be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).

Significantly, the pertinent law provides that, in order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that disability incurred in or 
aggravated by active service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributing 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2002).  

The death of the veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or a contributory cause of death.  The issue will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy report.  38 C.F.R. 
§ 3.312(a).  

A contributory cause of death is inherently one not related 
to the principal cause, but contributed substantially or 
materially to death, that it combined to cause death or aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c).  

A casual sharing in producing death is not sufficient, a 
causal connection must be shown.  Id.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, will not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. § 
3.312(c)(2).  

There are primary causes of death which, by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis to hold that a service-connected disability 
was of such severity as to have a material influence in 
accelerating death.  38 C.F.R. § 3.312(c)(4).  In these 
cases, it would not be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ or was of itself of a progressive or a 
debilitating nature.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.

During the course of the appeal the Board remanded this case 
to the RO for additional development of the evidence 
including consideration of the VCAA.

In a May 2001 letter the RO formally notified the appellant 
of the VCAA of 2000.   She was advised of the provisions of 
the VCAA, the evidence necessary to establish entitlement, 
what had been done on her claim, what information or evidence 
he needed to submit and what VA would do to assist her.  She 
was advised of evidence she could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for her.  Such notice sufficiently placed 
the appellant on notice of what evidence could be obtained by 
whom and of his responsibilities if he wanted such evidence 
to be obtained by VA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In a January 2002 SSOC the RO provided the appellant with the 
provisions of the VCAA, and made it clear that her claim had 
been considered under this new law.   

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to her claim is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)), 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159).

In February 2003 the Board requested an independent advisory 
medical opinion on the issue on appeal pursuant to 38 
U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.902 (2002).  In 
March 2003 an advisory medical opinion was received from an 
independent medical expert.

In May 2003 the Board provided the appellant's attorney with 
a copy of the advisory medical opinion for review and 60 days 
within which to submit additional argument; otherwise, the 
Board would assume no further argument or evidence would be 
submitted and the Board would proceed with the appeal.  At 
the expiration of the 60 day period no additional argument or 
evidence was submitted.  Therefore, the Board will proceed 
with the appeal.

In sum, the RO has been afforded the opportunity to apply the 
VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.  There is no useful 
purpose in remanding the issue decided below.

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the appellant's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


Cause of the Veteran's Death

The Board notes that the veteran died in September 1990 at a 
VAMC.  The immediate cause of death was respiratory arrest 
due to overwhelming tumor burden (adenocarcinoma of the 
colon).  Another significant condition contributing to death 
but not related thereto was acute renal failure.  No autopsy 
was performed.

Service-connection had been granted for residuals of gunshot 
wound (GSW) of the right anterior chest, Muscle Group XX with 
foreign body of L-1, degenerative joint disease of the lumbar 
spine and right lower extremity weakness; residuals of GSW of 
the right posterior chest with pleural cavity injury; spastic 
bladder; residuals of shell fragment wounds (SFW) of the 
right hand and seizures. 

The Board points out that out that there are primary causes 
of death which, by their very nature as in the present case 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis to hold that a service-connected disability 
was of such severity as to have a material influence in 
accelerating death.  38 C.F.R. § 3.312(c)(4).  In these 
cases, it would not be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ or was of itself of a progressive or a 
debilitating nature.  Id.

A comprehensive review of the voluminous record shows no 
evidence of carcinoma or renal disease during active service.  
Significantly, the first evidence of carcinoma with renal 
failure dates from many years following separation and there 
is no competent medical evidence of a nexus with active 
service.  Neither the appellant nor her representative 
contend otherwise.
Rather, it is primarily argued that the high dose of non-
steroidal medication for relief of pain associated with the 
veteran's service-connected back disability over the years 
contributed to the renal failure that precipitated to his 
death.  Also, it is claimed that Dilantin therapy for a 
seizure disorder contributed to his death.

In support of the appellant's claim her representative 
submitted a statement with summary of the veteran's 
medication record for treatment of service-connected 
disability symptoms from 1983 until his death in 1990; pages 
from Physician's Desk Reference (PDR)(year of edition 
unknown) documenting the veteran's medications as a NSAID and 
articles documenting that such classified medications were 
nephrotoxic.  It is argued that two of the medications the 
veteran took for treatment of service-connected disability 
were toxic to his liver and contributed to the renal failure 
that contributed to his death.

Also submitted was a March 2002 statement from Dr. DCR.  He 
opined that the primary cause of death was the tumor burden, as 
listed on the death certificate.  However, he also opined that 
"there likely was some contribution from the anti-inflammatory 
medications."  He noted that medical records indicated that the 
veteran had pre-renal "acotemia," which could reasonably be 
associated with the anti-inflammatory medications.  

Dr. DCR noted the veteran's use of Dilantin for seizures and 
opined that the records demonstrated that the veteran was clearly 
Dilantin toxic.  He noted that this was illustrated by the 
records stipulating that the veteran had ataxia or gait 
abnormalities for a period of several months.  

Dr. DCR noted that Dilantin has known liver toxicity and that it 
was "reasonable to presume that some of his liver abnormalities 
and some of his liver's inability to handle progressive metabolic 
abnormalities were diminished as a consequence of the use of 
Dilantin."  Based on this assumption, Dr. DCR concluded that the 
use of Dilantin was a contributing factor in the veteran's death.  

Dr. DCR later acknowledged that the veteran's colon cancer 
was so overwhelming that it would have resulted in death 
irrespective of co-existing conditions.  However, he further 
opined that there was a "significant likelihood" that his use 
of anti-inflammatory agents and Dilantin accelerated the 
veteran's death.  He opined that the use of Dilantin affected 
liver and neurological functioning, and that the anti-
inflammatory agents affected his kidney function.  

Importantly, the Board notes that the veteran's claims file 
including all material submitted by the appellant in support 
of her claim was referred to a VA medical specialist in 
internal medicine for opinion with respect to the issue of 
entitlement to service connection for the cause of the 
veteran's death. 

Following a complete review of the record the VA medical 
specialist essentially opined that it is not likely that the 
use of NSAID agents for treatment of the veteran's service-
connected disability substantially and materially contributed 
to the renal failure that contributed to his death.  
Moreover, it was essentially noted that neither the veteran's 
service-connected seizure disorder nor its treatment caused 
or material or substantially contributed to his death.  Also, 
the VA medical specialist opined that the record failed to 
show that the right kidney injury in service caused or 
materially or substantially contributed to the acute renal 
failure that contributed to the veteran's death.  

Significantly, a March 2003 independent opinion was received 
from NKK, MD.  He noted that he had been requested to provide 
an expert medical opinion in this case.  

Dr. NKK stated that he agreed with the opinion of Dr. ATP.  
In summary, Dr. NKK stated that the veteran developed 
adenocarcinomna of the prostate in 1988, unrelated either to 
a seizure disorder or use of Dilantin or anti-inflammatory 
drugs.  

The prostate cancer never demonstrated evidence of metastatic 
disease and therefore did not contribute to his death.  In 
1990, he developed adenocarcinoma of the colon complicated by 
extensive metastatic liver disease, which led to liver 
abscess with E. Coli, E. Coli sepsis, renal failure and 
death.  Similarly, neither the Dilantin nor anti-inflammatory 
drugs had a material influence in accelerating his death, and 
he died of colon cancer with extensive spread of disease.  

The veteran's primary cause of death was so overwhelming that 
it could be anticipated irrespective of any of the above co-
existing conditions.  None of his service-connected injuries 
had a material influence in his death.  While his service-
connected back injury was debilitating, it did not contribute 
to the veteran's cause of death.  The service-connected 
disabilities did not render the veteran materially less 
capable of resisting the effects of his primary cause of 
death, adenocarcinoma of the colon.  Neither the use of non-
steroidal anti-inflammatory agents nor the use of Dilantin 
for the treatment of service-connected conditions was an 
immediate or underlying cause of death.  

Based on the recent VA and independent medical expert 
opinions the Board notes that the primary cause of death was 
so overwhelming that eventual death was anticipated 
irrespective of coexisting conditions.  See 38 C.F.R. § 
3.312(c)(4) (2002).  The evidence fails to show that a 
disability related to service or treatment thereof caused or 
contributed to the veteran's death in a substantial or 
material fashion.  The opinion from Dr. DCR is unsupported by 
the overwhelming evidence to the contrary.  The Board 
considers the opinion from the independent medical expert to 
be of greater probative value in this case.  The CAVC has 
held that it is not error for the Board to favor the opinion 
of one competent medical expert over that of another, 
provided that the Board gives an adequate statement of 
reasons and bases, and the Board has done so.  Owens v. 
Brown, 7 Vet. App. 429 (1995).

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

